Citation Nr: 1452164	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-16 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right eye injury, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a left eye injury, to include as secondary to residuals of a right eye injury.


REPRESENTATION

Appellant (The Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a September 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS), to insure a total review of the evidence.

The issues of entitlement to service connection for residuals of a right eye injury and service connection for a left eye injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for residuals of a right eye injury; the Veteran did not appeal within one year of notice or submit any new evidence, so that decision became final. 

2.  Evidence received since the September 2008 rating decision is new and material because it relates to nexus, an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied service connection for residuals of a right eye injury, is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right eye injury.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence - Claims to Reopen

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the September 2008 rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Evidence Considered in the September 2008 Rating Decision

At the time of the September 2008 rating decision, denying service connection for residuals of a right eye injury, the RO considered, in relevant part,  (1) the Veteran's service medical records; (2) the Veteran's application for VA compensation; (3) a letter from Houston Eye Associates documenting the Veteran's eye conditions; and (4) a July 2008 VA examination report. 

Generally, service connection requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The RO found an injury to the Veteran's right eye in service as well as current conditions affecting the right eye post-service.  However, there was no evidence providing nexus between the current conditions and military service.  The RO relied upon the July 2008 VA examination report, which noted no residual corneal scarring from the in-service injury.  The Veteran did not appeal this decision one year of notice, or submit any new evidence, so that decision became final.   

In January 2011, the Veteran filed a claim to reopen his service connection claim.  The Board now examines what evidence was received at the time of the last final decision and whether new and material evidence has been received in order to reopen the claim. 

B.  Evidence Submitted after the September 2008 Rating Decision 

Since the September 2008 denial, the VA has been in receipt of additional records including (1) treatment records from the Houston VAMC from August 2009 to April 2014 and (2) statements from the Veteran including his September 2014 hearing testimony.  All evidence is considered new since it was not available at the time of the September 2008 decision.  However, the Board must determine if any of this evidence is material, which it has found. 

Recent VAMC treatment reports indicate a possible nexus between the Veteran's currently diagnosed glaucoma of the right eye with the in-service injury.  Notations made in May 2013 and October 2013 VAMC eye consults report that the Veteran has "likely [Primary Open-Angle Glaucoma] POAG but may have mixed glaucoma with traumatic component right eye."  This new information combined with prior established evidence of an in-service injury to the Veteran's right eye and a current diagnosis of glaucoma relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, this claim is reopened.   

With the grant of reopening, any errors in fulfilling any of VA's duties are moot. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right eye injury.  The appeal is granted to this extent.   


REMAND

The Board has found that new and material evidence sufficient to reopen the Veteran's claim for service connection for residuals of a right eye injury.  However, the information presented is not sufficient to grant the claim, without additional medical insight.  Accordingly, a VA examination is necessary. 

The Veteran also has a pending claim for service connection for a left eye injury, secondary to the residuals of a right eye injury. The Board considers this claim inextricably intertwined with the claim related to the right eye.   

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the Houston, Texas VA Medical Center since April 2014.  

2.  After updating the record, schedule the Veteran for a VA eye examination. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

The examiner should diagnose any current eye disability affecting either or both eyes.   

Then, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or greater likelihood) that a current right eye disability is related to service, including a July 1979 in-service injury when the Veteran was hit in the right eye with a fire hose nozzle?

In addressing this question, the examiner should comment on the May 2013 and October 2013 VAMC eye consult notations and opine as to whether it is at least as likely as not that the current development of glaucoma is related to the July 1979 right eye injury.  

If and only if the examiner concludes there is a relationship between service and any right eye condition, then the examiner should also comment on the Veteran's claim of secondary service connection of the left eye.  Is it at least as likely as not (50 percent or greater likelihood) that a current left eye disability is related to service, to include on a secondary basis due to overuse caused by the right eye injury.  

3.  Following completion of the requested actions, the claims on appeal should be readjudicated in a Supplemental Statement of the Case (SSOC). If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


